The plaintiff in error, George Akins, and T.F. Akins and Everett Brenneman, were jointly informed against and tried upon an information charging the larceny of 20 chickens, of the value of $10, the property of A.J.R. Smith. At the trial the court sustained a motion to advise the jury to acquit the defendants T.F. Akins and Everett Brenneman, and so instructed the jury. The jury by their verdict found the plaintiff in error guilty, and fixed his punishment at confinement in the county jail for a period of 10 days and a fine of $10. From the judgment rendered upon the verdict, an appeal by case-made was perfected.
From a careful consideration of the record we reach the conclusion that there was before the jury sufficient evidence to warrant the verdict rendered, and, finding no error, the judgment of the lower court is affirmed.